      Case 8-16-08035-reg              Doc 121      Filed 04/15/19        Entered 04/15/19 17:20:19




                                                                       Hearing Date: 5/6/19 at 9:30 a.m.
                                                                       Objection Deadline: 4/29/19 at 5:00 p.m.
ARCHER & GREINER, P.C.
630 Third Avenue
New York, New York 10017
Telephone: (212) 682-4940
Gerard DiConza (gdiconza@archerlaw.com)
Lance A. Schildkraut (lschildkraut@archerlaw.com)

Counsel for Defendants

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------x
In re

JOE’S FRIENDLY SERVICE & SON INC., dba                                          Chapter 7
THATCHED COTTAGE AT THE BAY,                                                    Case No. 14-70001-reg

                           Debtor.
----------------------------------------------------------------------------x
In re
                                                                                Chapter 7
THATCHED COTTAGE LP,                                                            Case No. 14-70002-reg

                           Debtor.
----------------------------------------------------------------------------x
BETHPAGE FEDERAL CREDIT UNION and
BUSINESS SERVICES GROUP, LLC,
                                                                        ,       Adv. Pro. No. 16-08035-reg

                          Plaintiff,

                 -against-

THE TOWN OF HUNTINGTON, et al.,

                           Defendants.
----------------------------------------------------------------------------x

                            NOTICE OF DEFENDANTS’ MOTION TO
                          STAY THE PROCEEDING PENDING APPEAL

                 PLEASE TAKE NOTICE THAT on May 6, 2019 at 9:30 a.m., or as soon

thereafter as counsel may be heard, a hearing (the “Hearing”) shall be held at the United States

Bankruptcy Court for the Eastern District of New York, Alfonse D’Amato Federal Courthouse,
     Case 8-16-08035-reg         Doc 121      Filed 04/15/19      Entered 04/15/19 17:20:19




290 Federal Plaza, Central Islip, New York 11722 (the “Court”), before the Honorable Robert E.

Grossman, United States Bankruptcy Judge, on the motion, pursuant to Rule 8007 of the Federal

Rules of Bankruptcy Procedure (the “Motion”), of the Defendants the Town of Huntington (the

“Town”), Joseph F. Cline (“Cline”), Richard Vacchio (“Vacchio”) and Terence “Terry”

McNally (“McNally”, together with Cline and Vacchio, the “Individual Defendants”), for an

order, substantially in the form annexed to the Motion, staying all matters in this Adversary

Proceeding pending the determination of the appeal filed by the Individual Defendants.

               PLEASE TAKE FURTHER NOTICE, that objections to the relief requested in

the Motion, if any, must be in writing, conform with the Federal Rules of Bankruptcy Procedure

and title 11 of the United States Code, state with particularity the grounds thereof, and be filed

with the Court, with a courtesy copy to the Chambers of the Honorable Robert E. Grossman,

United States Bankruptcy Judge, and served upon, so as to be received by, Archer & Greiner,

P.C., attorneys for Defendants, 630 Third Avenue, New York, New York 10017, Attn: Gerard

DiConza, no later than April 29, 2019 as follows: (a) (i) through the Court’s electronic filing

system, which may be accessed through the internet at the Court’s website at

www.nyeb.uscourts.gov; and (ii) in portable document format (PDF) using Adobe Exchange

Software for conversion; or (b) if a party is unavailable to file electronically, such party shall

submit the objection in PDF format on a diskette in an envelope with the case name, case

number, type and title of document, document number to which the objection refers and the file

name on the outside of the envelope.

               PLEASE TAKE FURTHER NOTICE, that the Hearing may be adjourned from

time to time without further notice other than the announcement of such an adjournment in open

Court.



                                                  2
    Case 8-16-08035-reg     Doc 121   Filed 04/15/19   Entered 04/15/19 17:20:19




Dated: April 15, 2019
       New York, New York                    ARCHER & GREINER, P.C.


                                      By:    /s/ Gerard DiConza
                                             Gerard DiConza
                                             630 Third Avenue
                                             New York, New York 10017
                                             Tel: (212) 682-4940

                                              Counsel for Defendants




                                         3
      Case 8-16-08035-reg              Doc 121      Filed 04/15/19        Entered 04/15/19 17:20:19




ARCHER & GREINER, P.C.
630 Third Avenue
New York, New York 10017
Telephone: (212) 682-4940
Gerard DiConza (gdiconza@archerlaw.com)
Lance A. Schildkraut (lschildkraut@archerlaw.com)

Counsel for Defendants

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------x
In re

JOE’S FRIENDLY SERVICE & SON INC., dba                                          Chapter 7
THATCHED COTTAGE AT THE BAY,                                                    Case No. 14-70001-reg

                           Debtor.
----------------------------------------------------------------------------x
In re
                                                                                Chapter 7
THATCHED COTTAGE LP,                                                            Case No. 14-70002-reg

                           Debtor.
----------------------------------------------------------------------------x
BETHPAGE FEDERAL CREDIT UNION and
BUSINESS SERVICES GROUP, LLC,
                                                                        ,       Adv. Pro. No. 16-08035-reg

                          Plaintiff,

                 -against-

THE TOWN OF HUNTINGTON, et al.,

                           Defendants.
----------------------------------------------------------------------------x

                 MOTION TO STAY THE PROCEEDING PENDING APPEAL

        Defendants, the Town of Huntington (the “Town”), Joseph F. Cline (“Cline”), Richard

Vacchio (“Vacchio”) and Terence “Terry” McNally (“McNally”, together with Cline and

Vacchio, the “Individual Defendants”), by and through their undersigned counsel, submit this

memorandum of law in support of their motion, pursuant to Rule 8007 of the Federal Rules of


                                                         1
      Case 8-16-08035-reg            Doc 121       Filed 04/15/19       Entered 04/15/19 17:20:19




Bankruptcy Procedure, for an order staying all matters in this Adversary Proceeding, pending the

determination of the appeal filed by the Individual Defendants.

                                    PRELIMINARY STATEMENT 1

        1.       Plaintiffs allege they were harmed because Defendants wrongfully (a) posted a

placard on the previously closed Thatched Cottage catering hall (the “Thatched Cottage”)

located in the Town on November 20, 2014 (the “Placarding Claims”) and (b) refused to

remove the Placard after they purchased the Thatched Cottage on January 2, 2015 (the “Post-

Sale Claims”). By decision (the “Decision”) and Order entered on March 21, 2019, this Court

denied Defendants’ Motion for Summary Judgment. By Notice of Appeal dated April 3, 2019,

the Individual Defendants timely appealed the Order to the District Court (the “Appeal”).

Defendants now seek a stay of this Proceeding pending a final ruling on the Appeal.

        2.       The pending Appeal deprives this Court of jurisdiction to adjudicate Plaintiffs’

claims against the Individual Defendants. Plaintiffs’ claims are asserted under 42 U.S.C. § 1983

for alleged violations of Plaintiffs’ constitutional rights, Counts 4-7 of the Amended Complaint

(the “Section 1983 Claims”), and under New York law for alleged negligence and tortious

interference with contract and business relations, Counts 1-3 of the Complaint (the “State Law

Claims”). The Individual Defendants have appealed the denial of summary judgment and

accordingly, this Court cannot properly enter findings of fact or conclusions of law with respect

to the Individual Defendants.

        3.       The Court should also stay this Proceeding as to all Defendants because this Court

cannot adjudicate Plaintiffs’ claims against the Town without adjudicating the claims against the


1
  Exhibits referred to herein are attached to the Declaration of Gerard DiConza in support of Defendants’ Summary
Judgment Motion [Dkt. No. 69] (the “DiConza Decl.”), the Declaration of Richard McCord in Support of Plaintiffs’
Opposition to Summary Judgment [Dkt. No. 79] (the “McCord Decl.”), or the Supplemental Declaration of Richard
K. Milin in Further Support of Summary Judgment [Dkt. No. 101] (the “Milin Decl.”)

                                                        2
     Case 8-16-08035-reg          Doc 121      Filed 04/15/19      Entered 04/15/19 17:20:19




Individual Defendants. According to Plaintiffs (and as found by the Court in the Decision), the

claims arose when the Individual Defendants failed to follow the Town Code and policies in

posting and removing the placard, not that the Town’s policies were in themselves

unconstitutional. Thus, the Town cannot be liable under the Monell doctrine.

        4.      Furthermore, a stay is necessary since this Court lacks jurisdiction to hear and

adjudicate the Plaintiffs’ claims against Defendants. The Placarding Claims and Post-Sale

Claims do not “arise under” the Bankruptcy Code and do not “arise in” or are “related to” the

underlying bankruptcy cases. Defendants previously moved to withdraw the reference (the

“Withdrawal Motion”) and this Proceeding should be stayed until the District Court determines

the Withdrawal Motion. Withdrawal of the reference is sought on the basis that, inter alia, (a)

Plaintiffs’ Section 1983 Claims require significant interpretation of laws “affecting interstate

commerce” as set forth in 28 U.S.C. § 157(d), (b) this Court lacks subject matter jurisdiction, and

(c) even if it has jurisdiction, this Court lacks authority to enter final orders on Plaintiffs’ claims.

The Withdrawal Motion is currently pending before the Honorable Joanne Seybert.

        5.      Further, even if the Court had jurisdiction over Plaintiffs’ claims – and it does not

– this Proceeding should be stayed under the four-part test established by Second Circuit law:

(a) Defendants will suffer irreparable injury absent a stay, (b) Plaintiffs will not incur a

substantial injury if a stay is issued, (c) Defendants have shown “a substantial possibility…of

success” on appeal, and (d) the public interest favors granting the stay. See Hirschfeld v. Bd. of

Elections, 984 F.2d 35, 39 (2d Cir. 1992).

        6.      Applying the test here, moving forward with this Proceeding while the Appeal

remains pending would deprive the Individual Defendants of their fundamental rights to assert

their immunity defenses and to appeal any denial of those defenses, which are intended to shield



                                                   3
     Case 8-16-08035-reg         Doc 121     Filed 04/15/19     Entered 04/15/19 17:20:19




them from costly and time-consuming trials, not just from liability. Also, Plaintiffs would not be

injured by a stay – only monetary damages are at stake, and this Court (or the District Court) can

proceed with a trial without undue delay if it is determined on appeal that the Individual

Defendants’ immunity defenses lack merit.

        7.      Further, Defendants have certainly shown at least a substantial possibility of

success on appeal; Defendants are not required to show even that success is likely. Finally,

public interest supports a stay of this Proceeding. Public interest plainly favors recognizing the

Individual Defendants’ right to assert an immunity defense – an important protection which

helps ensure that qualified personnel seek government jobs – as well as recognizing the

Defendants’ sacrosanct right to appeal. Public interest also calls for curbing excessive municipal

costs and conserving judicial resources. For these and the reasons below, there is no justification

for continuing this Proceeding while the Appeal is pending.

                                         BACKGROUND

        8.      This Adversary Proceeding arises out of the same facts, claims and allegations

asserted by R. Kenneth Barnard, as Chapter 7 Trustee (the “Trustee”) of the Thatched Cottage

and related debtor entities (the “Debtors”), which owned the Thatched Cottage and related real

properties at the time the Placarding Claims arose. The Trustee commenced suit against the

Defendants for the Placarding Claims (see Adv. Proc. No. 16-08025 (REG)), and eventually

settled and released those claims by settlement agreement dated June 22, 2018 (the “Settlement

and Release”). This Court approved the Settlement and Release by Order dated August 6, 2018.

The Post-Sale Claims, which arise from alleged refusal by the Defendants to remove the placard,

arose after consummation of the sale of the Thatched Cottage and related properties by the

Trustee to Plaintiffs.



                                                 4
     Case 8-16-08035-reg         Doc 121     Filed 04/15/19      Entered 04/15/19 17:20:19




       9.      In its Decision, this Court denied Defendants’ request for summary judgment

dismissing Plaintiffs’ claims based on immunity defenses. Under well-established precedent, the

Individual Defendants are entitled to an immediate appeal of the denial of their immunity

defenses. See Mitchell v. Forsyth, 472 U.S. 511, 526 (1985) (public official asserting qualified

immunity defense may immediately appeal denial of that defense). See also Hunter v. Bryant,

502 U.S. 224, 227 (1991) (Qualified immunity is “effectively lost if a case is erroneously

permitted to go to trial.” Id. Accordingly, the Supreme Court has “repeatedly . . . stressed the

importance of resolving immunity questions at the earliest possible stage in litigation.”)

                                     RELIEF REQUESTED

       10.     By this Motion, Defendants seek entry of an order, substantially in the form

annexed hereto, staying all aspects of this Proceeding pending final determination of their

Appeal.

                           BASIS FOR THE RELIEF REQUESTED

       11.     This Court has the requisite authority to stay this Proceeding while the Appeal is

finally determined. Bankruptcy Rule 8007(a)(1)(D) provides that a party must move “first in the

bankruptcy court” for the “suspension … of a proceeding ….” Fed. R. Bankr. Proc.

8007(a)(1)(D). Bankruptcy Rule 8007(e) authorizes a bankruptcy court to (1) “suspend or order

the continuation of other proceedings in the case” or (2) “issue any other appropriate orders

during the pendency of an appeal to protect the rights of all parties in interest.” Fed. R. Bankr.

Proc. 8007(e)(1) & (2). For the reasons set forth below, justice requires a stay of this Proceeding.

   A. This Court Lacks Jurisdiction to Adjudicate Plaintiffs’ Claims

       12.     In the Motion for Summary Judgment, Defendants contested this Court’s

jurisdiction and its ability to enter final orders adjudicating Plaintiffs’ claims. The Decision does



                                                  5
     Case 8-16-08035-reg          Doc 121      Filed 04/15/19     Entered 04/15/19 17:20:19




not cite to any authority for the Court’s jurisdictional basis to rule on the Summary Judgment

Motion and continue to hear Plaintiffs’ claims.

        13.     Bankruptcy courts cannot create their own jurisdiction; they have only the

jurisdiction permitted under the Constitution and given to them by Congress. Celotex Corp. v.

Edwards, 514 U.S. 300, 307 (1995). With the passage of 28 U.S.C. § 1334, Congress invested

the district courts with original and exclusive jurisdiction for cases “under title 11,” that is, the

actual bankruptcy case commenced by the filing of a petition, and original but not exclusive

jurisdiction for civil proceedings “arising under title 11, or arising in or related to cases under

title 11.” 28 U.S.C. § 1334(a) and (b). Congress also granted the district courts the power to

refer bankruptcy cases as well as civil proceedings which arise in or under the Bankruptcy Code

and those related to bankruptcy cases to the bankruptcy courts. 28 U.S.C. § 157(a).

        14.     This Court lacks jurisdiction to adjudicate Plaintiffs’ claims as they do not

“arising under title 11.” Claims “arise under title 11” when the cause of action or substantive

right claimed is created by the Bankruptcy Code. See In re Southeastern Materials, 467 B.R.

337, 346 n.4 (Bankr. M.D.N.C. 2012) (citing cases). Plaintiffs’ claims are not brought under,

and are not created by, the Bankruptcy Code or invoke rights created by bankruptcy law. Rather,

the claims arise under 42 U.S.C. §§ 1983, 1985 and 1988 and under New York tort law.

Plaintiffs’ claims do not concern rights created by bankruptcy law in any way.

        15.     Jurisdiction does not exist as Plaintiffs’ claims do not “arising in” a case under

title 11. Plaintiffs’ claims are not based on any right expressly created by the Bankruptcy Code.

Claims “arise in” a case under title 11 only when the rights at issue would have no existence

outside of bankruptcy. Kirschenbaum v. Fed. Ins. Co. (In re Ems Fin. Servs., LLC), 491 B.R.

196, 203 (E.D.N.Y. 2013). Claims that “arise in” a bankruptcy case are claims that “by their



                                                   6
     Case 8-16-08035-reg         Doc 121      Filed 04/15/19      Entered 04/15/19 17:20:19




nature, not their particular factual circumstance, could only arise in the context of a bankruptcy

case.” Stoe v. Flaherty, 436 F.3d 209, 218 (3d Cir. 2006). Plaintiffs’ claims here, which are

based on federal non-bankruptcy and New York state law, do not arise in the Debtors’

bankruptcy cases and exist irrespective of those cases.

       16.     Finally, Plaintiffs’ claims do not “related to” the bankruptcy cases. “Related to”

proceedings are those whose outcome might have a “conceivable effect” on the estate. Publicker

Indus., Inc. v. United States (In re Cuyahoga Equip. Corp.), 980 F.2d 110, 114 (2d Cir. 1992);

Pacor, Inc. v. Higgins (In re Pacor, Inc.), 743 F.2d 984, 994 (3d Cir. 1984). “An action is

related to bankruptcy if the outcome could alter the debtor’s rights, liabilities, options, or

freedom of action (either positively or negatively) and which in any way impacts upon the

handling and administration of the bankrupt estate.” Pacor, 743 F.2d at 994; accord Celotex

Corp. v. Edwards, 514 U.S. 300, 308 n.5 (1995). Bankruptcy Courts lack “related to” subject

matter jurisdiction to determine claims between non-debtor parties, the outcome of which will

not have any conceivable effect on a debtor’s estate. See In re Johns-Manville Corp., 517 F.3d

52, 63 (2d. Cir. 2008) (holding that bankruptcy court lacked subject matter jurisdiction to enjoin

direct claims asserted by third-party creditors of the debtor against a non-debtor insurance

company based on insurance company’s -- not the debtor’s -- alleged misconduct). Here,

Plaintiffs’ claims would have no conceivable effect on the Debtors’ bankruptcy cases and this

Court lacks “related to” jurisdiction over the Plaintiffs’ claims. Accordingly, the Court lacks

jurisdiction to hear and adjudicate Plaintiffs’ claims.

       17.     In addition to lacking jurisdiction, this Court lacks jurisdiction over the Individual

Defendants during the pendency of the Appeal. The pending Appeal divests this Court of

jurisdiction over Plaintiffs’ claims against the Individual Defendants. See, e.g., Griggs v.



                                                  7
     Case 8-16-08035-reg           Doc 121        Filed 04/15/19   Entered 04/15/19 17:20:19




Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982) (per curiam) (“The filing of a notice of

appeal is an event of jurisdictional significance – it confers jurisdiction on the [appellate court]

and divests the [trial court] of its control over those aspects of the case involved in the appeal.”);

United States v. Rodgers, 101 F.3d 247, 251 (2d Cir. 1996) (same). See also In re Southold Dev.

Corp., 129 B.R. 18, 19 (E.D.N.Y. 1991) (bankruptcy court divested of jurisdiction regarding

matters on appeal and those impacting the appeal).

        18.     Here, the Appeal deprives this Court of jurisdiction to enter orders that would

impact, affect or modify any issue related to the Appeal and any ruling, order or judgment

entered against the Individual Defendants would be null and void. Southold Dev. Corp., 129

B.R. at 19, 21 (holding that bankruptcy court’s entry of an order modifying an appealed order is

“void” and “invalid”). Lack of jurisdiction over Plaintiffs’ claims not only requires a stay of the

Proceeding against the Individual Defendants, but also against the Town. Only a stay of all of

Plaintiffs’ claims can prevent inefficient, duplicative and potentially inconsistent adjudications.

Consequently, a stay of the Proceeding as a whole is necessary to protect all parties’ rights. See

Fed. Rule Bankr. P. 8007(e) (bankruptcy court may suspend or order the continuation of other

proceedings in the case or issue any other appropriate orders during the pendency of an appeal to

protect the rights of all parties in interest).

        19.     A stay is particularly necessary here because the District Court’s ruling on

whether the Individual Defendants are entitled to immunity will require it to address issues that

impact directly on the liability of the Town. For example, the District Court may determine that

the Individual Defendants are entitled to qualified immunity because they did not violate




                                                     8
      Case 8-16-08035-reg              Doc 121       Filed 04/15/19         Entered 04/15/19 17:20:19




Plaintiffs’ constitutional rights – one of two potential bases for a finding of immunity. 2 And if

the District Court finds that the Individual Defendants did not violate Plaintiffs’ rights, the Town

will also be entitled to dismissal of Plaintiffs’ claims because the Town acted exclusively

through the Individual Defendants. 3 See, e.g., Soto v. City of New York, 132 F. Supp.3d 424, 459

(E.D.N.Y. 2015) (holding that a municipality was not liable because its employees did not

violate plaintiff’s constitutional rights).

         20.      At a minimum, if the Individual Defendants prevail on their Appeal, a trial against

the Town alone would be limited to whether any alleged constitutional deprivation was caused

by an official Town policy because, under the Monell doctrine, the Town cannot be liable for any

misconduct unless it was caused by an official Town policy. See Olivera v. Town of Woodbury,

281 F. Supp. 2d 674, 688-689 (S.D.N.Y. 2003) (“In order to prevail against the Town of

Woodbury under either Section 1983 or Section 1981, the plaintiff must prove that the Officer(s)

who deprived him of his rights were acting according to a Town of Woodbury policy or

custom.”); see also Zahra v. Town of Southold, 48 F.3d 674, 685 (2d Cir. 1995) (a constitutional

violation can be imputed only if plaintiff proves “(1) an official policy or custom that (2) causes

the plaintiff to be subjected to (3) a denial of a constitutional right.”) (internal quotation marks

omitted).

         21.      Accordingly, this Court’s lack of jurisdiction over Plaintiffs’ claims, as well as the

Individual Defendants, requires a stay of this Proceeding.



2
  Governmental employees are entitled to qualified immunity when it is established that (1) there was no
constitutional right violated or (2) the constitutional right was not clearly established at the time of the
violation. Raspardo v. Carlone, 770 F.3d 97, 113 (2d Cir. 2014) (emphasis added).
3
 None of the Individual Defendants are members of the Town Board. It is undisputed that Mr. Cline is the Chief
Town Engineer and has no policy making authority for the Town. The Town Board was established in accordance
with Article 3 of the Town Law of New York and is comprised of an elected Supervisor and four elected Council
members. The five-member Town Board is the policy-making authority of the Town.

                                                           9
     Case 8-16-08035-reg          Doc 121      Filed 04/15/19      Entered 04/15/19 17:20:19




    B. The Court Should Stay This Proceeding Because a Stay Would Prevent
       Irreparable Injury to Defendants, Who Have Shown a Substantial
       Possibility that They Will Succeed on the Merits, and Would
       Serve the Public Interest Without Causing Plaintiff any Substantial Injury

        22.     Even apart from its lack of jurisdiction, this Court can and should stay this

Proceeding based upon the Second Circuit’s well-established, four-factor test. The Second

Circuit directs courts to consider: (1) whether the movant will suffer irreparable injury absent a

stay, (2) whether a party will suffer substantial injury if a stay is issued, (3) whether the movant

has shown “a substantial possibility, although less than a likelihood, of success” on appeal, and

(4) how public interests may be affected. Hirschfeld v. Bd. of Elections, 984 F.2d 35, 39 (2d Cir.

1992); see also Jenkins v. INS, 32 F.3d 11, 14 (2d Cir. 1994); In re Taub, 470 B.R. 273, 277-78

(E.D.N.Y. 2012); Albicocco v. Albicocco (In re Albicocco), 2006 U.S. Dist. LEXIS 65359, **2-4

(E.D.N.Y. Sept. 13, 2006) (granting temporary stay pending appeal).

                A. Defendants Will Suffer Irreparable Harm

        23.     Forcing the Individual Defendants to move forward with their defense in this

Proceeding before their Appeal is determined would irrevocably deprive them of their right to

assert immunity defenses and of their well-established right to appeal a denial of those

immunities. “Qualified immunity protects federal and state officials from both civil damages

and ‘unnecessary and burdensome discovery or trial proceedings’….” Soller v. Boudreaux, 12-

CV-0167, 2015 U.S. Dist. LEXIS 14084, *34 (E.D.N.Y. Feb. 3, 2015) (quoting Spavone v. New

York State Dept. of Corr. Services, 719 F.3d 127, 134 (2d Cir. 2013)).

        24.     The entitlement to qualified immunity is an immunity from suit, rather than a

mere defense to liability, that is effectively lost if the case is erroneously permitted to go to trial.

See Forsyth, 472 U.S. at 526. Being forced to endure the costs, risks and reputational harm of

being a defendant in a lawsuit is harm that obviously is not reparable by mere monetary damages


                                                   10
     Case 8-16-08035-reg         Doc 121      Filed 04/15/19      Entered 04/15/19 17:20:19




or even by vindication at trial. Further, a “loss of appellate rights is a ‘quintessential form of

prejudice’ warranting a finding of irreparable harm.” ACC Bondholder Group v. Adelphia

Commc'n Corp. (In re Adelphia Commc'n Corp.), 361 B.R. 337, 347-48 (S.D.N.Y. 2007).

       25.     The Second Circuit has stated that issues of qualified immunity should be decided

prior to trial because subjecting municipal employees to a trial when they would be otherwise

immune would effectively forfeit the right to immunity. Ying Jing Gan v. City of New York, 996

F.2d 522, 532 (2d. Cir. 1993). Accordingly, this Proceeding should be stayed pending the

outcome of the Individual Defendants’ Appeal of the denial of their immunity defenses.

               B. Plaintiffs Will Suffer No Substantial Injury if a Stay Is Issued

       26.     The Defendants merely seek to preserve the status quo while the Appeal is

adjudicated and, if the Appeal is lost, the Proceeding may continue soon afterwards. Further,

waiting for the Appeal to be adjudicated will cause Plaintiffs no substantial injury: they merely

seek monetary damages, and will not lose these alleged claims merely because of any delay

during the Appeal. Cf. In re St. Johnsbury Trucking Co., 185 B.R. 687, 690-91 (S.D.N.Y. 1995)

(finding that a brief delay in the distribution of estate property resulting from a stay of the

confirmation order did not impose an undue burden on creditors).

       27.     Furthermore, although not addressed by the Court in the Decision, Plaintiffs’

alleged damages are minimal, if non-existent. Plaintiffs allege they suffered $2 million in

damages as a result of having to acquire the Thatched Cottage (after voluntarily bidding to

acquire it) and re-selling the property for $2.8 million (approximately $1.8 million less than the

Yama Raj $4.6 million bid). Plaintiffs, however, received approximately $625,000 of the Yama

Raj deposit and significant other payments from insurance companies related to Super Storm

Sandy damage suffered by the Thatched Cottage, as well as settlement proceeds from the title



                                                  11
      Case 8-16-08035-reg              Doc 121        Filed 04/15/19         Entered 04/15/19 17:20:19




insurer action referred to in the Decision. (See Dec. at 14.) 4 Plaintiffs’ alleged damages here, if

any, are minimal.

         28.      There can be no question, therefore, that the harm to the Individual Defendants

from being forced to defend themselves in this Proceeding far outweighs any harm to Plaintiffs

from waiting a short period to continue the action. Consequently, the balance of hardships

decisively favors the Defendants, and this Proceeding should be stayed. Cf. id.; Adelphia, 361

B.R. at 347 (“the Second Circuit has consistently treated the inquiry of whether to grant a stay

pending appeal as a balancing of factors that must be weighed.”).

                  C. Defendants Have a Substantial Possibility of Success on Appeal

         29.      In considering a request for a stay pending appeal, this Court must also consider

the Defendants’ possibility of success on the merits. Although the movant must show “a

substantial possibility… of success” on appeal, this standard is not high and is “less than a

likelihood.” Hirschfeld v. Bd. of Elections, 984 F.2d 35, 39 (2d Cir. 1992). Defendants easily

meet the requisite standard here. There are several reasons why Defendants’ Appeal will be

successful.

                     i.    Plaintiffs Lack Standing to Assert the Placarding Claims

         30.      On the Appeal, the District Court will review this Court’s conflicting decisions on

Plaintiffs’ standing to assert the Placarding Claims against the Individual Defendants. 5 In its

decision on the Defendants’ Motion to Dismiss the Amended Complaint dated December 5,


4
  Plaintiffs filed a parallel action against Thatched Cottage’s title insurer (the “Insurance Proceeding”) alleging
that the Thatched Cottage’s encroachment on Town land caused Raj to renege on the purchase of Thatched Cottage
– contrary to Plaintiffs’ allegations here. (See Complaint, BFCU v. Chicago Title Insurance Co., E.D.N.Y, Case No.
12-cv-2225.) Plaintiffs have yet to disclose and provide a full accounting of all proceeds received from insurers and
the title insurer in settlement of this and other actions.

5
 And, to the extent the District Court reverses on the basis that Plaintiffs lack standing as against the Individual
Defendants, the Placarding Claims against the Town should also be dismissed.


                                                          12
        Case 8-16-08035-reg            Doc 121       Filed 04/15/19       Entered 04/15/19 17:20:19




2016, the Court correctly recognized that Plaintiffs lacked standing to assert the Placarding

Claims – the same claims asserted by the Trustee in his adversary proceeding against

Defendants. 6 Notwithstanding its prior decision, the Court reversed its prior determination and

held Plaintiffs have standing to assert the Placarding Claims. (Dec. at 22-24.) That conclusion is

erroneous since the Trustee: (a) controlled the Thatched Cottage at the time of the placarding, (b)

asserted the same Placarding Claims as Plaintiffs do here, and (c) settled and released the

Defendants for the Placarding Claims. 7

          31.      In the Decision, the Court erred in failing to hold that the Trustee, as

representative of the Debtors’ estates, is the only party who could bring the Placarding Claims

since the placard was posted when the Thatched Cottage constituted property of the Debtors’

estates. Any causes of action relating to the placard belong to the Trustee. “In a Chapter 7 case,

‘there is no textual basis in the Bankruptcy Code to support the notion that a non-trustee, such as

a creditor: (a) has independent standing to pursue … estate causes of action ….’" Saviano v.

Tylee (In re Tylee), 512 B.R. 409, 420 (Bankr. E.D.N.Y. 2014) (quoting In re Salander, 472 B.R.

213, 220 (Bankr. S.D.N.Y. 2012) (quoting Reed v. Cooper (In re Cooper), 405 B.R. 801, 804

(Bankr. N.D. Tex. 2009)). Individual creditors do not have standing to assert estate claims, even

if they are harmed by the alleged conduct of defendants.

          32.      Even secured creditors like BFCU lack standing to assert claims belonging to an

estate even if the ultimate recovery on such claims provides a distribution to creditors. As the

senior secured lender, BFCU has no greater right than any other creditor to assert the estates’



6
    See Dec. 5, 2016 Hrg. Tr., DiConza Decl., Exh. 65 at 17-18.
7
  In the Decision, the Court failed to address the Trustee’s pursuit and settlement of the Placarding Claims. All
claims relating to the placarding of the Thatched Cottage were resolved and released by the Settlement and Release.
See Adv. Proc. No. 16-08025 (REG), Dkt. Nos. 108-1, 110. Under the Settlement and Release, the Defendants,
including the Individual Defendants, were released of all claims relating to the posting of the placard.

                                                         13
     Case 8-16-08035-reg          Doc 121       Filed 04/15/19     Entered 04/15/19 17:20:19




causes of action. See In re River Ctr. Holdings, LLC, 394 B.R. 704, 712 (Bankr. S.D.N.Y. 2008)

(holding debtors’ lenders lack standing to assert debtors’ claims and noting that “Lenders would

have no more than the indirect benefits that estate creditors normally do when estate assets

available to satisfy their claims are augmented or protected”). Claims for damages to the estates’

properties are claims that only the Trustee may assert. See In re Acton Foodservices Corp., 39

B.R. 70, 72 (Bankr. D. Mass. 1984) (fraud cause of action arising from post-petition sale of asset

that belonged to estate was estate property).

        33.     Relying on Cunney v. Board of Trustees of Village of Grand View, 56 F.Supp.3d

470 (S.D.N.Y. 2014), the Court held that Plaintiffs have standing to bring the Placarding Claims

because Plaintiffs may have suffered injury as a result of Yama Raj’s failure to close on the

purchase of the Thatched Cottage. Dec. at 22-23. In Cunney, however, the property subject to

the alleged constitutional violations was owned by a limited liability company, which was owned

by the Cunney plaintiff and his brother. Id. at 473. It is undisputed that Plaintiffs did not have

any ownership stake in the Thatched Cottage properties at the time of the placarding.

        34.     Cunney and the other cases relied on by the Court recognize that a plaintiff has

standing to assert a constitutional violation claim by showing indirect injury. Whether Plaintiffs

here suffered an indirect injury, however, does not give them standing to assert the Placarding

Claims. Such conclusion would give every creditor of the Debtors’ estates the rights to assert

these claims. Prudential standing principals, which require plaintiffs to assert their own legal

rights and interests, and not rest their claims on the legal rights or interests of third parties,

prevents such an outcome. See Savage & Assocs., P.C. v. Mandl (In re Teligent, Inc.), 417 B.R.

197, 210 (Bankr. S.D.N.Y. 2009), aff’d, No. 09 CIV 09674 (PKC), 2010 WL 2034509 (S.D.N.Y.

May 13, 2010), aff’d, 640 F.3d 53 (2d Cir. 2011).



                                                   14
     Case 8-16-08035-reg         Doc 121      Filed 04/15/19     Entered 04/15/19 17:20:19




       35.     As such, only the Trustee, not Plaintiffs, would have standing to assert the

Placarding Claims. See St. Paul Fire and Marine Ins. Co. v. PepsiCo, Inc., 884 F.2d 688, 701

(2d Cir. 1989) (“If a claim is a general one, with no particularized injury arising from it, and if

that claim could be brought by any creditor of the debtor, the trustee is the proper person to

assert the claim, and the creditors are bound by the outcome of the trustee’s action.”).

       36.     In Marshall v. Picard (In re Madoff Inv. Securities LLC), 740 F.3d 81, 89, 96 (2d

Cir. 2014), the Second Circuit reaffirmed the principle that creditors cannot assert claims that are

“derivative” of debtor estates’ claims, explaining that “derivative” claims are claims that seek

compensation for “secondary harm” that the creditors incurred because of a debtor’s losses. The

Court added that individual creditors cannot sue for damages as “a secondary effect from harm

done to [the debtor]” or for “secondary harms flowing from … depletion of [the debtor’s] funds.”

See id. The Second Circuit’s rule that creditors cannot sue for “secondary harm” is a necessary

supplement to the requirement that creditors can only sue for their own claims because claims for

secondary harm risk duplicating debtors’ damage claims. The Placarding Claims asserted by

Plaintiffs undeniably seeks a recovery for “secondary harms” that arose from the alleged losses

that the Trustee sought recovery for, settled and released. Accordingly, Plaintiffs lack standing

to assert the Placarding Claims and those claims should be dismissed on appeal.

                 ii.   Plaintiffs’ Post-Sale Claims Should be Dismissed on Appeal

       37.     On Appeal, the District Court will review the constitutional rights allegedly

violated by the Individual Defendants relating to the Post-Sale Claims. There is no evidence to

support any allegation that any of the Individual Defendants took any action to harm or violate

any of Plaintiffs’ rights (constitutional or otherwise) after they acquired the Thatched Cottage.




                                                 15
     Case 8-16-08035-reg          Doc 121      Filed 04/15/19     Entered 04/15/19 17:20:19




       38.       BFCU is a federal credit union and had no intention of operating a catering hall

when it bid at the Trustee auction for the Thatched Cottage. Rather, BFCU bid to protect its

investment and sell the properties. There is not a scintilla of evidence to support any claim that

the Town (or any of its employees or representatives) took any action to impede Plaintiffs’

marketing efforts to sell the Thatched Cottage. In fact, the undisputed facts show that the Town

and its employees endeavored to assist Plaintiffs in their efforts to market the properties. While

the Court denied summary judgment on the basis that the placard was maintained for 17 months

for reasons not apparent to the Court (Dec. at 42), this finding alone does not suffice to deny

dismissal of Plaintiffs’ Post-Sale Claims. The undisputed facts relating to Plaintiffs’ Post-Sale

Claims establish:

             •   The Town and its representatives scheduled a meeting immediately after the
                 placard was posted which was held on December 4, 2014 at the Town offices with
                 Town representatives, including an elected Council member, and representatives
                 of the Trustee and BFCU. The purpose of this meeting was to address concerns
                 and how to remove the placard.

             •   Additional meetings and other communications took place in 2015-16 between
                 Town representatives and Plaintiffs to discuss the removal of the placard and
                 during each of these meetings, Town representatives attempted to develop a plan
                 with Plaintiffs (or prospective purchasers seeking to purchase Plaintiffs’ interests)
                 to address encroachments, safety concerns, the placard and other concerns that
                 had previously been identified.

             •   A meeting was held on March 27, 2015 at the Town offices among
                 representatives of Plaintiffs and the Town. Also in attendance was Brian
                 Mohnihan, an engineer hired by Plaintiffs, who inquired about Town Building
                 Department submission requirements. Mr. Mohnihan expressed opinions about
                 the stability of the Thatched Cottage and indicated that Plaintiffs would hire a
                 structural engineering firm. Mr. Mohnihan never followed up and Town
                 representatives did not hear from him afterwards.

             •   Town representatives met with representatives of the Matrix Group, which
                 entered into a contract dated October 6, 2015, to purchase the Thatched Cottage
                 properties from Plaintiffs for $4.1 million. A meeting was held on December 4,
                 2015 between representatives of the Town and representatives of Matrix to
                 discuss the process for removal of the placard. Matrix failed to purchase the

                                                  16
     Case 8-16-08035-reg         Doc 121      Filed 04/15/19    Entered 04/15/19 17:20:19




                 properties due to the death of principal and owner and never followed-up with the
                 Town.

             •   After its Matrix sale fell through, another in-person meeting was held on January
                 29, 2016 between representatives of the Town and Plaintiffs to discuss the
                 Thatched Cottage and the process to remove the placard.

             •   In March 2016, the Town discovered that the placard had been removed without
                 Town permission and that substantial construction and repair work was taking
                 place. On March 10, 2016, the Town posted another placard and issued a Stop
                 Work Order.

             •   After discussions between counsel for the parties in March 2016, Plaintiffs
                 submitted an engineer report which stated that the Thatched Cottage was safe for
                 limited access and for limited purposes such as showing the facility to potential
                 buyers and making repairs. After receipt of this report, the Town removed the
                 placard and Plaintiffs were granted access to the premises for the limited purposed
                 of making repairs and showing the property to potential purchasers.

             •   A meeting was held on August 3, 2016 between representatives of the Town and
                 John Breslin who was representing new potential purchasers to discuss the
                 properties and steps necessary to open the Thatched Cottage. Plaintiffs
                 subsequently sold the Thatched Cottage in late 2016.

       39.       All these facts are undisputed (Defendants Statement of Undisputed Facts [Dkt.

No. 67] (“DSOF”) ¶¶ 199-235) and the Post-Sale Claims should be dismissed on appeal.

                  iii.   The District Court Will Review The “Emergency”
                         Standard Applied by This Court in the Decision

       40.       In the Decision, the Court erroneously failed to grant summary judgment in favor

of the Individual Defendants on the basis that the placard was posted in reaction to an

“emergency”. According to the Court, “this emergency and the alleged danger to the public is

far from an undisputed fact.” (See Dec. at 3; see also Dec. at 17, 21.) The determination to post

the placard, however, was not based on an “emergency” and the Court’s application of the

emergency provisions of the Town Code was erroneous. The undisputed facts establish that the

posting of the placard was made only after Mr. Cline received the engineering reports calling

into question the structural integrity of the Thatched Cottage on November 13, 2014, seven days

                                                 17
        Case 8-16-08035-reg            Doc 121       Filed 04/15/19        Entered 04/15/19 17:20:19




before the placard was posted. (DSOF 106-113). The undisputed the facts also establish that

while Cline considered alternatives, the decision to placard was made after consultation with

McNally and Vacchio on November 18. (DSOF 131-135). The placard was posted two days

later, on November 20.

          41.      Contrary to the conclusions of the Court, Cline never argued, raised or invoked

the “emergency” procedures or standards applied by the Court. Cline’s testimony is

uncontroverted in that he made the decision to placard under “Unsafe Structure” provisions of

the NYPMC, which does not require an emergency finding. (Id.) In response to questioning

from Plaintiffs’ counsel, Mr. Cline testified that he was aware no public events were scheduled at

the Thatched Cottage as it had been closed and abandoned at the time of placarding:

                   Q.       What were the ramifications of doing something?

                   A.       Well, we thought very little at the time. Since the building was not being
                            used for any activities, we thought there would be very little ramifications.
                            No bride was going to have her wedding cancelled or anything like that.
                            The building was abandoned.

Cline 6/1/17 Tr. McCord Decl. Exh. 6 at 54 7:15. 8

          42.      The undisputed facts establish that placarding was based on Mr. Cline’s

determination that the Thatched Cottage was “unsafe” as a result of reviewing several

engineering reports calling into question the structural integrity of the building, not as a result of




8
    After the decision to post the placard was made on November 18, Mr. Cline was to discuss the next steps taken.

          Q.       After you determined to post the placard on the property, did you request anyone actually
                   physically accomplish that posting?
          A.       It was agreed on the 18th that Rich Vacchio would take care of the posting.
          Q.       Was he instructed to post it immediately?
          A.       No.
          Q.       Did you instruct him as to when you wanted to see the placard posted on the property?
          A.       No.

(Cline Tr. 6/1/17 McCord Decl. Exh. 6 at 56-57.)

                                                          18
      Case 8-16-08035-reg            Doc 121       Filed 04/15/19        Entered 04/15/19 17:20:19




any perceived emergency. (DSOF 131-135; Cline Tr. 2/4/16 DiConza Decl. Exh. 31 at 83;

McNally Tr. DiConza Decl. Exh. 6 at 98.) Mr. Cline’s contemporaneous memo to Town

Councilman Mark Cuthbertson confirms that the placarding was posted pursuant to his

determination that the Thatched Cottage was unsafe. (See McCord Decl. Exh. 56.)

        43.      Notwithstanding the uncontroverted and undisputed facts to the contrary, the

Court made its decision based on the emergency procedures of the Town Code for placarding a

property and, as a result, denied summary judgment on the basis that Defendants failed to abide

by those procedures. The Court also incorrectly determined that the Town Code “precludes

reliance on the [New York Property Maintenance Code (the “NYPMC”)]” since the NYPMC is

less restrictive than the Town Code. Dec. at 18-19.

        44.      As recognized by the Court, the Town Code applies and supersedes the NYPMC

only if the Town “opted out” of enforcing the NYPMC in favor of the allegedly more restrictive

Town Code. Dec. at 18. However, there is no evidence that the Town ever opted out and the

Town Code is not listed by the Code Council of the Department of State as a municipality that

has successfully opted out of the NYPMC. 9 Pursuant to section 379 of the Executive Law, the

Town would be required to take certain steps for the Town Code to supersede the NYPMC,

including petitioning the New York State Fire Prevention and Building Code Council and

requesting that it make a determination over whether the Town Code is more stringent that the

NYPMC. The Town Code provisions would only supersede the NYPMC if, and only if, the

Counsel makes an affirmative determination that the Town Code provisions are more restrictive.




9
  The Code Council provides a list of local laws and ordinances that have been reported to the Code Council as
imposing higher or more restrictive standards and have been adopted by the Code Council in whole or in part. See
https://www.dos.ny.gov/dcea/mrls.html.

                                                       19
     Case 8-16-08035-reg        Doc 121      Filed 04/15/19      Entered 04/15/19 17:20:19




       45.     Even assuming, arguendo, that only the Town Code applies, the Town Code

provision authorizing the placarding tracks section 107 of the NYPMC, which is entitled “Unsafe

Structures and Equipment” and was relied on by Defendants to placard, almost verbatim.

       46.     The NYPMC provision relied on to post the placard provides:

       When a structure is found to be unsafe … such structure shall be condemned pursuant to
       the provisions of this code.

NYPMC § 107.1 (McCord Dec. Exh. 71) (emphasis added).

       Whenever a structure has been condemned under the provisions of this section, a notice
       shall be posted in a conspicuous place in or about the structure affected by such notice.
       If the notice pertains to equipment, it shall be placed on the condemned equipment.

NYPMC § 107.3 (McCord Decl. Exh. 71) (emphasis added).

       47.     Town Code § 124-62, in effect in November 2014, similarly provides that:

       Placement of placard. Whenever, in the judgement of the Code Officer, a structure,
       building, equipment or unit is unsafe or hazardous to life or property or has been
       condemned as unsafe, a placard may be posted in a conspicuous place in or about the
       structure, building, dwelling or unit, and if the notice pertains to equipment, it shall also
       be posted on the equipment.

Town Code § 124-62 (McCord Decl. Exh. 73) (emphasis added).

       48.     There are no differences between the NYPMC and Town Code provisions

authorizing the posting of a placard when a determination is made that a building or structure is

“unsafe”. The undisputed facts establish that the decision to placard was made only after Mr.

Cline made a determination that the Thatched Cottage was unsafe. The posting of the placard

was therefore in accordance with the applicable Unsafe Structure provisions of the NYPMC, as

well as the Town Code.




                                                 20
     Case 8-16-08035-reg         Doc 121      Filed 04/15/19     Entered 04/15/19 17:20:19




                 iv.   The Court Erred in Denying Summary Judgment Dismissing
                       Plaintiffs’ Claims for Their Failure to Commence an Article 78
                       Proceeding

       49.     On the Appeal, the District Court will determine whether Plaintiffs’ Section 1983

Claims against the Individual Defendants should have been dismissed for Plaintiffs’ failure to

seek post-deprivation remedies before commencing suit. In its Decision, the Court erred in

concluding that Plaintiffs’ failure to exercise any post-placarding remedies does not preclude

their procedural due process claims. Dec. at 33-34. Plaintiffs’ procedural due process claims,

however, fail as a matter of law since Plaintiffs had adequate post-deprivation remedies and it is

undisputed that they failed to avail themselves of any remedies. For instance, Plaintiffs failed to

commence an Article 78 proceeding. See Muller Tours, Inc. v. Vanderhoef, 13 F. Supp. 2d 501,

506-07 (S.D.N.Y. 1998). The fact that Plaintiffs did not challenge the decision to post the

placard should be of no avail, because “[a] party’s failure to avail itself of an Article 78

proceeding precludes a subsequent Due Process claim. Id. at 507 (citation omitted).

       50.     To the extent the District Court determines on the Appeal that Plaintiffs should

have first availed themselves of applicable post-deprivation remedies, the Section 1983 Claims

should be dismissed as against all Defendants.

                 v.    The Court Erred in Denying Individual Defendants’
                       Qualified Immunity based on Application of the Wrong Law

       51.     The Second Circuit holds that a government official is entitled to qualified

immunity if the official’s conduct did not violate a plaintiff’s clearly established constitutional

rights or if it would have been objectively reasonable for the official to believe that his conduct

did not violate plaintiff's rights. Mandell v. Cnty. of Suffolk, 316 F.3d 368, 385 (2d Cir. 2003)

(emphasis added). See also Zellner v. Summerlin, 494 F.3d 344, 367 (2d Cir. 2007). In the

Second Circuit, “a right is clearly established if (1) the law is defined with reasonable clarity, (2)


                                                  21
     Case 8-16-08035-reg          Doc 121    Filed 04/15/19      Entered 04/15/19 17:20:19




the Supreme Court or the Second Circuit has recognized the right, and (3) a reasonable defendant

would have understood from the existing law that his conduct was unlawful.” Luna v. Pico, 356

F.3d 481, 490 (2d Cir. 2004) (alterations and internal quotation marks omitted); see also Talley

v. Brentwood Union Free Sch. Dist., 728 F. Supp. 2d 226, 234-35 (E.D.N.Y. 2010).

       52.     The undisputed facts establish the Individual Defendants did not violate Plaintiffs’

clearly established rights. First, the undisputed facts establish that Plaintiffs’ Placarding Claims

are based entirely on alleged actions taken against the Trustee, not Plaintiffs. With respect to the

Post-Sale Claims, Plaintiffs do not allege any action undertaken by the Individual Defendants

that would amount to violation of a “clearly established right.”

       53.     The Court erred when it concluded that Plaintiffs had a “constitutionally protected

property” interest, notwithstanding that Plaintiffs did not own the Thatched Cottage at the time it

was placarded. Dec. at 25-26. The Court relied on First Nat. Acceptance Co. v. City of Utica,

N.Y., 26 F.Supp.3d 185 (N.D.N.Y. 2014) for the proposition that BFCU, as the senior secured

lender has constitutionally protected rights in the Thatched Cottage. First National, however, is

inapposite as it involved a claim by the mortgagee against the City of Utica for failure to provide

it with notice of the demolition of a building. Unlike First National, the posting of the placard

did not result in the demolition and total destruction of the Thatched Cottage. Moreover, unlike

the property owner in First National who did not assert a claim against the City, the Trustee here

asserted the Placarding Claims.

       54.     Moreover, the Court failed to consider Defendants’ arguments that nothing

changed by the placarding. Whatever rights Plaintiffs had the moment prior to the placarding,

those rights existed the moment after the placarding. The Thatched Cottage was closed prior to




                                                 22
     Case 8-16-08035-reg         Doc 121     Filed 04/15/19      Entered 04/15/19 17:20:19




placarding and nothing changed as a result of the posting of the placard. Defendants did not

deprive Plaintiffs of any rights, especially constitutionally guaranteed rights.

       55.     The Court also erred when it denied summary judgment to the Individual

Defendants as they have not shown their actions did not violate “clearly established” rights by

failing to comply with the “emergency” procedures for placarding properties and follow the

Town Code. Dec. at 41 (citing to Town Code § 124-61.) According to the Court, “[t]he Town

Code establishes procedures for placarding under emergency circumstances” and, since the

Individual Defendants “ignored” the Town Code procedures, they have not shown that their

actions did not violate a “clearly established” right. Id. at 41-42. As noted above, the Court’s

conclusion regarding the application of Town Code 124-61 to alleged emergency circumstances

is wrong and the undisputed evidence establishes that the placard was posted on the Thatched

Cottage as an “unsafe” structure, in accordance with the Town Code § 124-62 (as in effect in

2014) and NYPMC §§ 107.1 & 107.3.

       56.     The Individual Defendants did not violate Plaintiffs’ clearly established rights and

are entitled to dismissal of Plaintiffs’ claims based on immunities provided under law.

                 vi.   The Undisputed Facts Establish
                       Defendants’ Conduct was Objectively Reasonable

       57.     The Court’s decision to deny the Individual Defendants’ qualified immunity

defense is also erroneous since the undisputed facts establish that their conduct was objectively

reasonable.

       58.     As was noted in the Decision, the Court reopened discovery concerning the so-

called Tauscher Engineering Report on Thatched Cottage in February 2018. As a result of the

additional discovery produced in connection with the Tauscher Engineering Report, additional

discovery was produced and submitted as evidence in support of Defendants’ Summary

                                                 23
     Case 8-16-08035-reg         Doc 121     Filed 04/15/19      Entered 04/15/19 17:20:19




Judgment Motion. Without explanation, the Court disregarded the new evidence in considering

the Summary Judgment Motion.

       59.     Based on the evidence from discovery undertaken prior to filing the Summary

Judgment Motion and in connection with the Tauscher Engineering Report, the undisputed facts

establish that Cline was in almost daily communication with representatives of Raj (including his

counsel John Breslin, and architect Neal Hoffman) during the week after he received the

engineer reports up to and after the posting of the placard. It is also undisputed that in those

communications, Mr. Cline informed Raj’s representatives that he received the engineer reports,

was concerned about the structural integrity of the Thatched Cottage and would post the placard.

Mr. Cline contacted Mr. Hoffman six days before Thatched Cottage was placarded to discuss the

engineering reports and offer them to Raj. The facts establish that Mr. Hoffman advised Raj that

he would need to retain his own engineer to review the reports Mr. Cline was relying on and

address the Town’s concerns.

       60.     The evidence reveals that John Breslin, counsel for the Raj family wrote a letter to

his client dated November 17, 2014, three days before the placard was posted. In the letter, Mr.

Breslin advised his client that Cline had called him and Mr. Hoffman to discuss Cline’s concerns

about the engineers’ reports he had received and the Thatched Cottage’s structural deficiencies.

Mr. Breslin advised his client that Thatched Cottage could be reopened if the Town received an

engineer’s report. He also stated that Mr. Cline “assured me that he will work with us diligently

to accomplish your goal to reopen the facility quickly and to insure it’s safe for all patrons which

is a goal you no doubt share with the Town.” (Breslin Tr., Milin Dec. Exh. 1 at 214-15.) Both

Messrs. Breslin and Hoffman testified that the Town attempted to help – not obstruct – Raj in his

attempt to purchase and re-open the Thatched Cottage. (Breslin Tr., Milin Dec. Exh. 1 at 81.)



                                                 24
     Case 8-16-08035-reg         Doc 121     Filed 04/15/19     Entered 04/15/19 17:20:19




       61.     The undisputed facts also establish that during the week before the placard was

posted on November 20, the Trustee was on notice of Mr. Cline’s concerns through Raj’s

representatives. (DSOF 120-124.) Email communications show that the Trustee was on notice

of Mr. Cline’s concerns about the safety of the Thatched Cottage on November 14, 2014, six

days before the Cottage was placarded. Notwithstanding, neither the Trustee nor his counsel

ever told any Defendant that they should contact the Trustee directly rather than communicate

through Raj’s representatives. The Trustee chose to maintain silent. (DSOF 125.) The Trustee’s

first direct communication with the Town occurred on November 20, 2014, when Trustee’s

counsel called the Town Attorney and threatened suit unless the Town immediately removed the

placard.

       62.     After the placard was posted on November 20, 2014, the Trustee learned of it

immediately. His counsel at last contacted the Defendants, and the Defendants acted promptly to

defuse any dispute. Defendants agreed that Cline would meet with engineers for Raj, the Trustee

or BFCU to inspect the Thatched Cottage on December 3, 2014. Defendants also agreed to meet

with representatives of BFCU on December 4, 2014 and several times thereafter to discuss steps

necessary to remove the placard. The undisputed facts establish that Defendants acted

reasonably in the decision to placard the previously closed Thatched Cottage and addressing the

concerns set forth in the engineer reports received by Mr. Cline.

       63.     The undisputed facts establish that Defendant, McNally, did nothing more than

discuss placarding Thatched Cottage with Defendant Cline and that McNally neither directed

Cline, nor had authority to direct Cline, to do so. McNally plainly did not violate any

constitutional rights, let alone clearly established rights, by engaging in a mere discussion with a

colleague. Vacchio, like McNally, merely discussed placarding with his supervisor Cline, and



                                                 25
     Case 8-16-08035-reg          Doc 121     Filed 04/15/19     Entered 04/15/19 17:20:19




then placarded at Cline’s direction, knowing that Cline had expressed safety concerns. Thus,

Vacchio too did not violate any clearly established rights and is entitled to qualified immunity.

Cf. Thomas v. Digglio, 2016 U.S. Dist. LEXIS 176237, at *21 (E.D.N.Y. Dec. 19, 2016)

(granting summary judgment and dismissing claims against individual defendant where evidence

established defendant was merely complying with her job duties).

       64.       It was undeniably “objectively reasonable” for both McNally and Vacchio to

believe that their conduct in discussing placarding – and, in Vacchio’s case, following his boss’s

instruction to placard because of safety concerns – was lawful. Therefore, they are both entitled

to dismissal based on qualified immunity for this reason as well. See, e.g., Davis v. Scherer, 468

U.S. 183, 190 (1984) (“Even defendants who violate constitutional rights enjoy a qualified

immunity that protects them from liability for damages unless it is further demonstrated that their

conduct was unreasonable under the applicable standard.”)

       65.       Finally, Cline, like McNally and Vacchio, is entitled to qualified immunity for

several reasons. First, the Court erroneously found that the placarding was in reaction to an

“emergency”, “which justified departure from previously established procedures in order to

protect the public.” The undisputed facts show that Cline made the decision to placard the

previously closed Thatched Cottage only after he:

             •   personally inspected the Thatched Cottage premises in October 2014 (several
                 weeks prior to the placarding) as part of discussions with Yama Raj’s
                 representatives about their winning bid to purchase the Cottage,

             •   reviewed licensed engineers’ reports on November 13, 2014 that raised concerns
                 over the structural integrity of the Thatched Cottage,

             •   discussed the status of the Thatched Cottage and reports with McNally, the Town
                 Chief Fire Marshall, and Vacchio, a Town building inspector,

             •   discussed the engineer reports with counsel and an architect for the Raj family,


                                                  26
      Case 8-16-08035-reg             Doc 121        Filed 04/15/19         Entered 04/15/19 17:20:19




               •   called the engineer who authored two of the main engineer reports to verify
                   whether he stood behind his reports,

               •   made a determination that the property was unsafe, and

               •   agreed to meet with an engineer for Raj (or any other interested party) at Thatched
                   Cottage concerning the placard.

         66.       Plaintiffs, nor the Court in its Decision, cited to any authority for the proposition

that Cline’s actions under these circumstances violated constitutional rights, let alone “clearly

established rights”, 10 and was not “objectively reasonable.” 11 The undisputed facts show that

Cline did not violate anyone’s rights – he placarded Thatched Cottage out of safety concerns, but

he promptly promised the buyer’s representative to work diligently with the buyer to help him to

reopen Thatched Cottage quickly. Cline also agreed to cooperate with the Raj family and

conduct a prompt further inspection of the Cottage – which was not in operation at the time –

with an engineer for Raj or another party in interest before anyone incurred any harm. 12




10
   “Clearly established law” must be “particularized” to the facts of each case and should not be defined “at a high
level of generality[.]” See, e.g., White v. Pauly, 137 S. Ct. 548, 552 (2017).
11
    The Court’s denial of summary judgment in an effort to obtain testimonial evidence about the Individual
Defendants’ subjective motives is inconsistent with Second Circuit law on qualified immunity. The Second Circuit
has specifically rejected a subjective analysis of a town employee’s actions as a basis for determining whether
qualified immunity applies. See Zahra v. Town of Southold, 48 F.3d 674, 687 (2d Cir. 1995). Instead, the courts’
“concern is with the objective reasonableness of [town employee] actions at the time, and is not a subjective inquiry
into their personal motives.” Id. Accordingly, the controlling test – as discussed above – is whether Mr. Cline’s
determination to placard was objectively reasonable in light of the fact that (a) he received engineers’ reports
showing structural integrity issues, (b) he personally inspected the Thatched Cottage several weeks prior to his
decision, (c) he discussed the status of the Thatched Cottage with McNally, the Town Chief Fire Marshall, and
Vacchio, a Town inspector, (d) he discussed the reports with counsel and an architect for the Raj family, (e) he
called the engineer who authored two of the main engineer reports to verify whether he stood behind his reports, and
(f) he quickly agreed to meet with an engineer at Thatched Cottage concerning the placard.
12
   The relevant query is whether Cline’s conduct was objectively reasonable “‘in light of the legal rules that were
clearly established at the time it was taken.’” Digglio, 2016 U.S. Dist. LEXIS 176237, at *30. Cline’s alleged
negligence in failing to conduct his own structural inspection in light of licensed engineers’ reports showing safety
concerns does not defeat his qualified immunity defense. See id. at *32 (“At most, plaintiff is arguing that the
caseworkers should have done a more thorough investigation, but that is a simple negligence claim, not the kind of
willful or reckless indifference that overcomes qualified immunity.”)

                                                          27
     Case 8-16-08035-reg         Doc 121      Filed 04/15/19        Entered 04/15/19 17:20:19




       67.     The undisputed facts also establish that Cline did not have any knowledge of the

Trustee or Plaintiffs until after the placard was posted. The Trustee purposely and intentionally

avoided any contact with the Town and Cline until after the placard was posted. The Trustee

testified that notwithstanding receipt of the engineer reports in August 2014, he never contacted

anyone at the Town as he was selling the Thatched Cottage “as is” and had no interest in

communicating with the Town, nor did he care for the Town’s position with respect to the

Thatched Cottage. It was therefore objectively reasonable for Cline to believe that his conduct

and communications with Raj’s representatives were proper.

       68.     For the foregoing reasons, all three of the Individual Defendants – McNally,

Vacchio and Cline – are entitled to qualified immunity as a matter of law. Accordingly, the

undisputed facts establish that the Individual Defendants have – at the very minimum – a

substantial possibility of success on the merits of their appeal.

               D. Compelling Public Interest Supports Granting a Stay

       69.     The key public interest concerns at issue here are the correct application of the

law, the protection of parties’ right to appeal. See In re Nw. Missouri Holdings, Inc., No. BR 15-

10728-BLS, 2015 WL 3638000, at *3 (D. Del. June 11, 2015) (“[T]he public has an interest in

correct application of the law.”). Whether the Individual Defendants are entitled to qualified

immunity raises numerous complex legal issues. The Individual Defendants strongly disagree

with the Court’s denial of their qualified immunity defense and wish to exercise their right to an

appeal. As explained above, Defendants have made the requisite showing of a likelihood of

success on appeal. Further, Defendants will be irreparably harmed if no stay is issued, this

Proceeding continues while the Appeal is pending. On the other hand, if a stay is issued and the

denial of Summary Judgment is upheld on appeal, the delay would cause no (or at most



                                                 28
     Case 8-16-08035-reg         Doc 121     Filed 04/15/19      Entered 04/15/19 17:20:19




negligible) harm to Plaintiffs. In these circumstances, the prevailing public interest that the

dispute be decided finally and correctly supports the issuance of a stay to preserve the status quo.

       70.     The public interest in avoiding excessive municipal costs, which are ultimately

borne by its taxpayers, and conserving judicial resources also calls for staying this Proceeding.

In addition to the Appeal, the Withdrawal Motion is currently pending before the District Court.

Until that Motion is determined by the District Court, this Proceeding should be stayed.

       WHEREFORE, the Defendants respectfully request that this Court enter an order,

substantially in the form as annexed hereto granting their motion to stay this Proceeding until

such time as the Appeal has been determined and grant such other and further relief as is just.


 Dated: April 15, 2019
        New York, New York                         ARCHER & GREINER, P.C.



                                                   /s/ Gerard DiConza
                                                   Gerard DiConza
                                                   Lance A. Schildkraut
                                                   630 Third Avenue
                                                   New York, New York 10017
                                                   Telephone: (212) 682-4940
                                                   Email: gdiconza@archerlaw.com
                                                           lschildkraut@archerlaw.com


                                                   Counsel for Defendants




                                                 29
      Case 8-16-08035-reg              Doc 121      Filed 04/15/19        Entered 04/15/19 17:20:19




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------x
In re

JOE’S FRIENDLY SERVICE & SON INC., dba                                          Chapter 7
THATCHED COTTAGE AT THE BAY,                                                    Case No. 14-70001-reg

                           Debtor.
----------------------------------------------------------------------------x
In re
                                                                                Chapter 7
THATCHED COTTAGE LP,                                                            Case No. 14-70002-reg

                           Debtor.
----------------------------------------------------------------------------x
BETHPAGE FEDERAL CREDIT UNION and
BUSINESS SERVICES GROUP, LLC,
                                                                        ,       Adv. Pro. No. 16-08035-reg

                          Plaintiff,

                 -against-

THE TOWN OF HUNTINGTON, et al.,

                           Defendants.
----------------------------------------------------------------------------x

                         ORDER GRANTING DEFENDANTS’ MOTION
                        TO STAY THE PROCEEDING PENDING APPEAL

                 UPON the motion dated April 15, 2019 (the “Motion”) of Defendants, the Town

of Huntington (the “Town”), Joseph F. Cline (“Cline”), Richard Vacchio (“Vacchio”) and

Terence “Terry” McNally (“McNally”, together with Cline and Vacchio, the “Individual

Defendants”), for an order, pursuant to Rule 8007 of the Federal Rules of Bankruptcy

Procedure, staying all matters in this Adversary Proceeding pending the determination of the

appeal filed by the Individual Defendants; and upon the hearing to consider the Motion having

been held on May 6, 2019; and after due deliberation and for the reasons stated at the hearing,
     Case 8-16-08035-reg       Doc 121     Filed 04/15/19     Entered 04/15/19 17:20:19




the Motion is granted and all matters in this Adversary Proceeding are stayed pending a

determination of the appeal filed by the Individual Defendants of this Court’s Order and

Decision denying Defendants’ Motion for Summary Judgment dated March 21, 2019.




                                                2
